UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05459 Templeton Global Income Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/14_ Item 1. Schedule of Investments. Templeton Global Income Fund Statement of Investments, May 31, 2014 (unaudited) Principal Amount* Value Foreign Government and Agency Securities 84.7% Brazil 8.5% Letra Tesouro Nacional, Strip, 1/01/15 5,380 a BRL $ 2,255,970 Nota Do Tesouro Nacional, 10.00%, 1/01/17 54,900 a BRL 23,609,109 b Index Linked, 6.00%, 5/15/15 20,602 a BRL 22,669,402 b Index Linked, 6.00%, 8/15/16 10,112 a BRL 11,116,644 b Index Linked, 6.00%, 5/15/17 231 a BRL 254,629 b Index Linked, 6.00%, 8/15/18 12,055 a BRL 13,282,887 b Index Linked, 6.00%, 5/15/45 23,625 a BRL 25,836,135 99,024,776 Hungary 4.6% Government of Hungary, 7.75%, 8/24/15 56,780,000 HUF 272,431 5.50%, 2/12/16 238,600,000 HUF 1,127,510 5.50%, 12/22/16 101,230,000 HUF 485,307 c 4.00%, 4/25/18 200,010,000 HUF 922,418 c 6.50%, 6/24/19 354,010,000 HUF 1,802,493 7.50%, 11/12/20 15,300,000 HUF 82,020 A, 8.00%, 2/12/15 111,800,000 HUF 522,949 A, 6.75%, 11/24/17 829,080,000 HUF 4,166,117 A, 5.50%, 12/20/18 112,900,000 HUF 550,936 A, 7.00%, 6/24/22 136,200,000 HUF 715,708 B, 6.75%, 2/24/17 236,530,000 HUF 1,169,802 c B, 5.50%, 6/24/25 94,950,000 HUF 456,098 D, 6.75%, 8/22/14 289,160,000 HUF 1,314,265 senior note, 6.25%, 1/29/20 3,535,000 3,981,294 senior note, 6.375%, 3/29/21 4,020,000 4,582,800 d senior note, Reg S, 3.50%, 7/18/16 905,000 EUR 1,274,609 d senior note, Reg S, 4.375%, 7/04/17 4,435,000 EUR 6,426,308 d senior note, Reg S, 5.75%, 6/11/18 12,690,000 EUR 19,397,223 d senior note, Reg S, 3.875%, 2/24/20 2,700,000 EUR 3,831,594 53,081,882 Iceland 0.3% e Government of Iceland, 144A, 5.875%, 5/11/22 3,450,000 3,805,109 Indonesia 2.8% Government of Indonesia, FR31, 11.00%, 11/15/20 141,798,000,000 IDR 14,067,822 FR34, 12.80%, 6/15/21 64,492,000,000 IDR 6,967,071 FR35, 12.90%, 6/15/22 37,356,000,000 IDR 4,094,714 FR36, 11.50%, 9/15/19 32,651,000,000 IDR 3,247,188 FR43, 10.25%, 7/15/22 4,826,000,000 IDR 464,863 senior bond, FR53, 8.25%, 7/15/21 29,878,000,000 IDR 2,599,296 Indonesia Retail Bond, senior note, 8.50%, 10/15/16 19,302,000,000 IDR 1,686,010 33,126,964 Ireland 10.9% Government of Ireland, 5.50%, 10/18/17 16,442,700 EUR 26,013,311 5.90%, 10/18/19 3,886,000 EUR 6,556,164 4.50%, 4/18/20 3,901,000 EUR 6,189,399 5.00%, 10/18/20 28,162,000 EUR 46,027,983 senior bond, 4.50%, 10/18/18 1,303,000 EUR 2,046,190 senior bond, 4.40%, 6/18/19 1,973,000 EUR 3,107,213 senior bond, 5.40%, 3/13/25 21,783,580 EUR 36,808,322 126,748,582 Lithuania 2.4% e Government of Lithuania, 144A, 6.75%, 1/15/15 15,000,000 15,561,375 7.375%, 2/11/20 8,825,000 10,882,549 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Global Income Fund Statement of Investments, May 31, 2014 (unaudited) (continued) 6.125%, 3/09/21 1,160,000 1,365,012 27,808,936 Malaysia 3.3% Government of Malaysia, 3.434%, 8/15/14 15,945,000 MYR 4,962,981 3.741%, 2/27/15 24,130,000 MYR 7,539,124 3.835%, 8/12/15 11,765,000 MYR 3,685,708 4.72%, 9/30/15 4,770,000 MYR 1,511,983 3.197%, 10/15/15 21,625,000 MYR 6,722,174 senior bond, 4.262%, 9/15/16 23,230,000 MYR 7,363,390 senior note, 3.172%, 7/15/16 20,130,000 MYR 6,237,421 38,022,781 Mexico 4.8% Government of Mexico, 7.00%, 6/19/14 864,900 f MXN 6,741,083 9.50%, 12/18/14 463,500 f MXN 3,720,903 6.00%, 6/18/15 7,820 f MXN 62,276 8.00%, 12/17/15 507,000 f MXN 4,193,964 6.25%, 6/16/16 354,030 f MXN 2,881,475 7.25%, 12/15/16 3,702,400 f MXN 31,017,629 g Mexican Udibonos, Index Linked, 4.50%, 12/18/14 103,259 h MXN 823,664 5.00%, 6/16/16 264,450 h MXN 2,239,635 3.50%, 12/14/17 204,640 h MXN 1,732,270 4.00%, 6/13/19 119,005 h MXN 1,041,191 2.50%, 12/10/20 93,849 h MXN 762,195 55,216,285 Peru 3.5% Government of Peru, 9.91%, 5/05/15 6,500,000 PEN 2,485,165 senior bond, 7.84%, 8/12/20 93,349,000 PEN 38,641,102 41,126,267 Philippines 0.1% Government of the Philippines, senior bond, 7.00%, 1/27/16 4,250,000 PHP 102,922 senior bond, 9.125%, 9/04/16 2,270,000 PHP 57,868 senior note, 1.625%, 4/25/16 49,500,000 PHP 1,117,447 1,278,237 Poland 11.7% Government of Poland, 5.50%, 4/25/15 10,200,000 PLN 3,445,410 6.25%, 10/24/15 29,604,000 PLN 10,219,985 5.00%, 4/25/16 32,530,000 PLN 11,159,938 4.75%, 10/25/16 210,985,000 PLN 72,608,648 5.75%, 9/23/22 60,500,000 PLN 22,959,217 i FRN, 2.72%, 1/25/17 22,569,000 PLN 7,426,067 i FRN, 2.72%, 1/25/21 22,894,000 PLN 7,447,430 135,266,695 Russia 0.5% e Government of Russia, senior bond, 144A, 7.50%, 3/31/30 4,680,605 5,439,682 Serbia 0.6% e Government of Serbia, senior note, 144A, 5.25%, 11/21/17 1,930,000 2,038,562 7.25%, 9/28/21 4,140,000 4,820,782 6,859,344 Singapore 0.0% † Government of Singapore, senior note, 1.125%, 4/01/16 300,000 SGD 242,417 Slovenia 1.0% e Government of Slovenia, senior note, 144A, 5.50%, 10/26/22 6,460,000 7,105,871 Templeton Global Income Fund Statement of Investments, May 31, 2014 (unaudited) (continued) 5.85%, 5/10/23 3,710,000 4,165,013 11,270,884 South Korea 16.3% Korea Monetary Stabilization Bond, senior bond, 2.47%, 4/02/15 2,986,000,000 KRW 2,921,213 senior bond, 2.80%, 8/02/15 18,216,010,000 KRW 17,870,037 senior bond, 2.81%, 10/02/15 8,004,000,000 KRW 7,852,891 senior note, 3.28%, 6/02/14 14,125,220,000 KRW 13,838,758 senior note, 2.57%, 6/09/14 3,393,000,000 KRW 3,324,193 senior note, 2.82%, 8/02/14 279,400,000 KRW 273,845 senior note, 2.78%, 10/02/14 1,114,000,000 KRW 1,092,076 senior note, 2.84%, 12/02/14 1,064,660,000 KRW 1,044,285 senior note, 2.74%, 2/02/15 1,859,780,000 KRW 1,823,419 senior note, 2.76%, 6/02/15 24,544,700,000 KRW 24,068,378 senior note, 2.90%, 12/02/15 41,563,400,000 KRW 40,836,456 senior note, 2.78%, 2/02/16 15,212,670,000 KRW 14,916,003 senior note, 2.80%, 4/02/16 17,746,990,000 KRW 17,403,839 Korea Treasury Bond, senior bond, 5.25%, 9/10/15 4,000,000,000 KRW 4,042,594 senior bond, 4.00%, 3/10/16 621,000,000 KRW 621,520 senior note, 3.25%, 12/10/14 3,086,840,000 KRW 3,034,152 senior note, 4.50%, 3/10/15 310,500,000 KRW 308,446 senior note, 3.25%, 6/10/15 1,121,500,000 KRW 1,105,092 senior note, 4.00%, 9/10/15 1,635,500,000 KRW 1,628,161 senior note, 2.75%, 12/10/15 4,768,900,000 KRW 4,674,456 senior note, 2.75%, 6/10/16 14,048,300,000 KRW 13,762,669 senior note, 3.00%, 12/10/16 12,595,000,000 KRW 12,400,417 188,842,900 Sri Lanka 3.0% Government of Sri Lanka, 8.25%, 3/01/17 32,710,000 LKR 252,470 10.60%, 7/01/19 16,000,000 LKR 130,824 11.20%, 7/01/22 55,890,000 LKR 458,178 A, 11.25%, 7/15/14 585,500,000 LKR 4,513,042 A, 11.75%, 3/15/15 6,880,000 LKR 54,632 A, 6.50%, 7/15/15 194,620,000 LKR 1,483,134 A, 11.00%, 8/01/15 1,103,400,000 LKR 8,819,077 A, 8.50%, 11/01/15 115,700,000 LKR 901,799 A, 6.40%, 8/01/16 87,600,000 LKR 656,570 A, 5.80%, 1/15/17 88,200,000 LKR 642,213 A, 7.50%, 8/15/18 20,760,000 LKR 153,545 A, 8.00%, 11/15/18 413,650,000 LKR 3,086,054 A, 9.00%, 5/01/21 702,230,000 LKR 5,216,670 B, 6.60%, 6/01/14 53,400,000 LKR 409,538 B, 6.40%, 10/01/16 96,500,000 LKR 719,247 B, 8.50%, 7/15/18 119,270,000 LKR 915,566 C, 8.50%, 4/01/18 359,370,000 LKR 2,760,232 D, 8.50%, 6/01/18 515,850,000 LKR 3,960,692 35,133,483 j Supranational 1.4% Inter -American Development Bank, senior note, 7.50%, 12/05/24 185,000,000 MXN 16,592,253 Sweden 3.4% Government of Sweden, 4.50%, 8/12/15 248,660,000 SEK 38,938,774 Ukraine 4.7% e Government of Ukraine, 144A, 9.25%, 7/24/17 49,890,000 49,453,462 senior bond, 144A, 7.80%, 11/28/22 2,240,000 2,069,200 senior note, 144A, 7.95%, 2/23/21 350,000 332,719 Templeton Global Income Fund Statement of Investments, May 31, 2014 (unaudited) (continued) senior note, 144A, 7.50%, 4/17/23 3,290,000 3,027,540 54,882,921 Vietnam 0.9% e Government of Vietnam, 144A, 6.75%, 1/29/20 9,270,000 10,521,172 Total Foreign Government and Agency Securities (Cost $919,032,643) 983,230,344 Short Term Investments 12.6% Foreign Government and Agency Securities 4.7% Hungary 0.0% † k Hungary Treasury Bill, 6/25/14 21,480,000 HUF 96,568 Malaysia 0.7% k Bank of Negara Monetary Notes, 7/08/14 - 5/05/15 27,640,000 MYR 8,506,808 Philippines 0.8% k Philippine Treasury Bills, 7/02/14 - 4/08/15 419,570,000 PHP 9,528,109 Singapore 2.2% k Monetary Authority of Singapore Treasury Bill, 7/11/14 26,170,000 SGD 20,864,374 k Monetary Authority of Singapore Treasury Bills, 7/25/14 - 9/30/14 5,080,000 SGD 4,047,470 24,911,844 South Korea 0.3% Korea Monetary Stabilization Bond, senior bond, 2.72%, 9/09/14 3,353,000,000 KRW 3,286,029 Sweden 0.7% k Sweden Treasury Bills, 8/20/14 - 9/17/14 52,410,000 SEK 7,820,621 Total Foreign Government and Agency Securities (Cost $54,279,528) 54,149,979 Total Investments before Money Market Funds (Cost $973,312,171) 1,037,380,323 Shares Money Market Funds (Cost $91,606,226) 7.9% United States 7.9% l,m Institutional Fiduciary Trust Money Market Portfolio 91,606,226 91,606,226 Total Investments (Cost $1,064,918,397) 97.3% 1,128,986,549 Other Assets, less Liabilities 2.7% 31,404,967 Net Assets 100.0% $ 1,160,391,516 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Principal amount is stated in 1,000 Brazilian Real Units. b Redemption price at maturity is adjusted for inflation. c A portion or all of the security purchased on a delayed delivery basis. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At May 31, 2014, the aggregate value of these securities was $30,929,734, representing 2.67% of net assets. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At May 31, 2014, the aggregate value of these securities was $120,588,048, representing 10.39% of net assets. f Principal amount is stated in 100 Mexican Peso Units. g Principal amount of security is adjusted for inflation. h Principal amount is stated in 100 Unidad de Inversion Units. i The coupon rate shown represents the rate at period end. j A supranational organization is an entity formed by two or more central governments through international treaties. Templeton Global Income Fund Statement of Investments, May 31, 2014 (unaudited) (continued) k The security is traded on a discount basis with no stated coupon rate. l Non-income producing. m The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. At May 31, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount * Date Appreciation Depreciation Indian Rupee DBAB Buy 71,050,000 1,128,172 6/03/14 $ 71,504 $ - Indian Rupee DBAB Sell 71,050,000 1,203,554 6/03/14 3,878 - Indian Rupee HSBK Buy 139,262,000 2,202,049 6/03/14 149,383 - Indian Rupee HSBK Sell 139,262,000 2,359,033 6/03/14 7,601 - Chilean Peso BZWS Buy 1,898,900,000 3,365,054 6/05/14 88,735 - Chilean Peso MSCO Buy 521,800,000 924,849 6/06/14 24,115 - Euro DBAB Sell 3,495,500 4,589,854 6/09/14 - (175,294 ) Japanese Yen CITI Sell 153,700,000 1,549,864 6/09/14 39,575 - Japanese Yen HSBK Sell 230,100,000 2,324,008 6/09/14 62,997 - Japanese Yen JPHQ Sell 154,300,000 1,549,741 6/09/14 33,557 - Japanese Yen BZWS Sell 474,230,000 4,873,084 6/10/14 213,171 - Japanese Yen HSBK Sell 505,050,000 5,221,126 6/10/14 258,368 - Japanese Yen JPHQ Sell 342,500,000 3,480,817 6/10/14 115,319 - Japanese Yen DBAB Sell 167,200,000 1,739,927 6/11/14 96,964 - Japanese Yen JPHQ Sell 467,930,000 4,873,073 6/11/14 275,037 - Polish Zloty CITI Buy 5,203,000 1,186,464 EUR 6/11/14 94,757 - Polish Zloty DBAB Buy 26,670,000 6,125,824 EUR 6/12/14 424,994 - Euro DBAB Sell 3,756,000 4,987,029 6/13/14 - (133,198 ) Swedish Krona DBAB Buy 93,370,021 10,328,542 EUR 6/13/14 - (131,175 ) Swedish Krona DBAB Sell 93,370,021 10,379,637 EUR 6/13/14 200,827 - Japanese Yen CITI Sell 230,997,000 2,431,547 6/16/14 161,623 - Japanese Yen JPHQ Sell 197,300,000 2,088,162 6/17/14 149,354 - Japanese Yen DBAB Sell 187,160,000 1,821,579 6/20/14 - (17,621 ) Malaysian Ringgit HSBK Buy 12,077,292 3,705,486 6/24/14 45,905 - Indian Rupee DBAB Buy 108,491,000 1,755,859 6/26/14 70,804 - Indian Rupee DBAB Buy 208,232,400 3,401,518 6/30/14 102,663 - Indian Rupee JPHQ Buy 73,333,000 1,237,333 6/30/14 - (3,269 ) Malaysian Ringgit HSBK Buy 4,516,266 1,387,955 6/30/14 14,498 - Swedish Krona UBSW Buy 87,325,000 9,856,874 EUR 6/30/14 - (394,962 ) Indian Rupee HSBK Buy 69,631,000 1,175,534 7/03/14 - (4,301 ) Swedish Krona BZWS Buy 150,288,486 17,095,721 EUR 7/03/14 - (860,433 ) Indian Rupee HSBK Buy 173,786,000 2,840,592 7/07/14 80,819 - Indian Rupee DBAB Buy 110,524,000 1,800,021 7/15/14 55,685 - Euro BZWS Sell 894,000 1,168,816 7/16/14 - (49,880 ) Euro MSCO Sell 1,228,000 1,602,061 7/16/14 - (71,941 ) Euro UBSW Sell 2,276,000 2,972,263 7/16/14 - (130,367 ) Swedish Krona UBSW Buy 45,098,000 5,120,234 EUR 7/16/14 - (246,195 ) Indian Rupee DBAB Buy 237,003,000 3,855,776 7/17/14 122,319 - Euro BZWS Sell 1,403,000 1,845,296 7/18/14 - (67,269 ) Malaysian Ringgit DBAB Buy 9,759,000 2,304,368 EUR 7/18/14 - (113,574 ) Templeton Global Income Fund Statement of Investments, May 31, 2014 (unaudited) (continued) Euro DBAB Sell 772,000 1,012,725 7/22/14 - (39,667 ) Euro MSCO Sell 905,000 1,185,496 7/22/14 - (48,202 ) Indian Rupee JPHQ Buy 33,196,000 539,461 7/22/14 17,313 - Malaysian Ringgit DBAB Buy 75,842,000 23,351,807 7/22/14 173,432 - Malaysian Ringgit DBAB Buy 11,019,000 2,581,469 EUR 7/22/14 - (101,108 ) Euro DBAB Sell 701,000 921,128 7/23/14 - (34,478 ) Japanese Yen CITI Sell 178,564,000 1,794,860 7/24/14 39,735 - Japanese Yen JPHQ Sell 275,000,000 2,760,213 7/24/14 57,206 - Euro DBAB Sell 1,802,000 2,383,386 7/25/14 - (73,112 ) Euro GSCO Sell 1,800,000 2,382,948 7/25/14 - (70,824 ) Japanese Yen JPHQ Sell 95,800,000 966,456 7/25/14 24,821 - Malaysian Ringgit DBAB Buy 117,760,000 36,563,480 7/25/14 - (41,353 ) Malaysian Ringgit DBAB Buy 14,167,000 3,325,743 EUR 7/25/14 - (139,916 ) Chilean Peso DBAB Buy 1,739,030,000 3,138,477 7/28/14 6,217 - Euro CITI Sell 960,795 1,272,405 7/28/14 - (37,361 ) Swedish Krona DBAB Buy 45,098,000 5,187,196 EUR 7/29/14 - (338,816 ) Chilean Peso DBAB Buy 561,810,000 1,000,196 7/30/14 15,517 - Chilean Peso JPHQ Buy 596,880,000 1,069,294 7/30/14 9,822 - Indian Rupee HSBK Buy 397,766,000 6,380,969 7/30/14 282,336 - Malaysian Ringgit JPHQ Buy 48,000,000 14,727,992 7/30/14 154,729 - Malaysian Ringgit JPHQ Buy 14,167,000 3,286,854 EUR 7/30/14 - (88,112 ) Swedish Krona DBAB Buy 89,650,000 10,144,501 EUR 7/30/14 - (445,923 ) Chilean Peso MSCO Buy 1,235,940,000 2,322,977 7/31/14 - (88,705 ) Euro JPHQ Sell 6,683,000 8,884,480 7/31/14 - (225,888 ) Indian Rupee DBAB Buy 153,987,100 2,494,563 7/31/14 84,570 - Indian Rupee JPHQ Buy 73,333,000 1,232,550 7/31/14 - (4,294 ) Malaysian Ringgit HSBK Buy 1,687,000 514,439 7/31/14 8,591 - Malaysian Ringgit JPHQ Buy 8,765,000 2,596,575 7/31/14 120,889 - Chilean Peso DBAB Buy 1,123,610,000 2,014,071 8/01/14 16,938 - Euro GSCO Sell 6,683,000 8,871,749 8/01/14 - (238,631 ) Euro HSBK Sell 6,684,000 8,859,174 8/04/14 - (252,603 ) Euro BZWS Sell 4,094,000 5,429,627 8/05/14 - (151,412 ) Euro JPHQ Sell 893,000 1,181,174 8/06/14 - (36,187 ) Malaysian Ringgit HSBK Buy 170,000 50,340 8/06/14 2,345 - Malaysian Ringgit HSBK Buy 170,000 50,693 8/07/14 1,988 - Euro CITI Sell 660,514 879,342 8/08/14 - (21,090 ) Euro CITI Sell 191,388 255,022 8/11/14 - (5,885 ) Euro DBAB Sell 1,775,000 2,366,696 8/11/14 - (53,044 ) Euro JPHQ Sell 2,248,000 2,993,482 8/11/14 - (71,068 ) Chilean Peso DBAB Buy 727,600,000 1,289,042 8/12/14 24,734 - Euro GSCO Sell 1,183,000 1,583,848 8/12/14 - (28,860 ) Indian Rupee HSBK Buy 29,570,000 485,062 8/12/14 9,213 - Malaysian Ringgit HSBK Buy 3,400,000 1,032,901 8/12/14 20,372 - South Korean Won HSBK Buy 8,324,000,000 707,726,839 JPY 8/12/14 1,165,785 - Indian Rupee HSBK Buy 74,630,000 1,223,563 8/13/14 23,700 - Chilean Peso DBAB Buy 1,653,630,000 2,936,654 8/18/14 47,438 - South Korean Won JPHQ Buy 980,000,000 865,877 8/18/14 90,158 - Indian Rupee JPHQ Buy 159,192,000 2,639,365 8/19/14 18,486 - Japanese Yen DBAB Sell 687,444,000 7,003,515 8/19/14 245,396 - Chilean Peso JPHQ Buy 664,600,000 1,191,787 8/20/14 7,297 - Templeton Global Income Fund Statement of Investments, May 31, 2014 (unaudited) (continued) Chilean Peso MSCO Buy 617,690,000 1,160,701 8/20/14 - (46,253 ) Japanese Yen HSBK Sell 1,286,140,000 13,259,175 8/20/14 615,318 - Japanese Yen JPHQ Sell 926,943,000 9,535,219 8/20/14 422,576 - Indian Rupee DBAB Buy 68,380,000 1,153,198 8/21/14 - (11,914 ) Mexican Peso HSBK Buy 21,920,000 1,633,566 8/21/14 60,121 - Japanese Yen BZWS Sell 307,053,000 3,166,801 8/22/14 148,168 - Euro BZWS Sell 1,464,790 1,963,683 8/25/14 - (33,204 ) Japanese Yen CITI Sell 613,483,000 6,315,354 8/25/14 284,095 - Japanese Yen DBAB Sell 303,441,000 3,122,271 8/25/14 139,089 - Japanese Yen HSBK Sell 608,984,000 6,252,980 8/25/14 265,952 - Japanese Yen BZWS Sell 860,890,000 8,757,782 8/26/14 294,166 - Japanese Yen JPHQ Sell 612,179,000 6,227,565 8/26/14 209,087 - Swedish Krona DBAB Buy 28,384,373 3,229,975 EUR 8/26/14 - (167,302 ) Swedish Krona UBSW Buy 91,000,000 10,365,645 EUR 8/26/14 - (550,520 ) Chilean Peso DBAB Buy 1,106,070,000 1,962,509 8/27/14 31,719 - Euro JPHQ Sell 3,821,732 5,110,535 8/27/14 - (99,484 ) Indian Rupee DBAB Buy 108,491,000 1,829,975 8/27/14 - (21,038 ) Japanese Yen DBAB Sell 509,728,000 5,164,417 8/27/14 153,127 - Japanese Yen HSBK Sell 980,688,000 9,937,358 8/27/14 295,916 - Japanese Yen JPHQ Sell 450,908,000 4,574,843 8/27/14 141,830 - Chilean Peso JPHQ Buy 364,500,000 646,162 8/28/14 10,962 - Indian Rupee DBAB Buy 153,987,100 2,574,389 8/28/14 - (7,296 ) Indian Rupee HSBK Buy 54,730,000 914,804 8/28/14 - (2,410 ) Indian Rupee JPHQ Buy 73,333,000 1,226,571 8/28/14 - (4,049 ) Euro DBAB Sell 577,980 771,834 8/29/14 - (16,106 ) Japanese Yen JPHQ Sell 304,127,000 3,130,022 8/29/14 140,016 - Euro DBAB Sell 947,000 1,254,112 9/03/14 - (36,915 ) Indian Rupee DBAB Buy 71,050,000 1,188,654 9/03/14 - (5,598 ) Indian Rupee HSBK Buy 69,631,000 1,164,427 9/03/14 - (4,999 ) Chilean Peso DBAB Buy 2,256,815,000 3,961,858 9/05/14 103,458 - Euro DBAB Sell 3,495,500 4,612,976 9/05/14 - (152,394 ) Chilean Peso DBAB Buy 1,166,790,000 2,047,719 9/08/14 53,443 - Mexican Peso HSBK Buy 82,460,700 6,181,462 9/10/14 179,928 - Singapore Dollar DBAB Buy 9,461,270 7,463,100 9/15/14 82,477 - Chilean Peso DBAB Buy 2,298,030,000 3,945,116 9/17/14 189,428 - Euro BZWS Sell 370,478 494,959 9/19/14 - (10,125 ) Euro BZWS Sell 899,632 1,217,886 9/24/14 - (8,623 ) Chilean Peso DBAB Buy 1,107,150,000 2,114,900 9/30/14 - (125,561 ) Japanese Yen JPHQ Sell 130,931,000 1,327,867 9/30/14 40,330 - Chilean Peso DBAB Buy 1,176,260,000 2,096,720 10/06/14 15,519 - Chilean Peso CITI Buy 219,208,545 421,312 10/20/14 - (28,228 ) Euro HSBK Sell 11,729,000 15,928,334 10/20/14 - (63,256 ) Malaysian Ringgit JPHQ Buy 6,080,000 1,879,385 10/20/14 - (3,887 ) Mexican Peso DBAB Buy 67,596,340 5,154,124 10/21/14 43,319 - Japanese Yen BZWS Sell 146,100,000 1,498,154 10/22/14 61,222 - Malaysian Ringgit HSBK Buy 10,989,000 3,426,353 10/22/14 - (36,982 ) Mexican Peso DBAB Buy 62,150,960 4,722,717 10/22/14 55,649 - Mexican Peso CITI Buy 21,771,590 1,641,157 10/23/14 32,578 - Euro DBAB Sell 6,027,000 8,323,227 10/24/14 105,803 - Malaysian Ringgit DBAB Buy 8,263,000 2,565,751 10/24/14 - (17,474 ) Templeton Global Income Fund Statement of Investments, May 31, 2014 (unaudited) (continued) Malaysian Ringgit HSBK Buy 5,510,477 1,701,815 10/24/14 - (2,405 ) Chilean Peso BZWS Buy 47,431,000 90,742 10/27/14 - (5,749 ) Euro BZWS Sell 2,780,907 3,845,194 10/27/14 53,582 - Chilean Peso DBAB Buy 94,814,000 180,529 10/29/14 - (10,663 ) Euro DBAB Sell 1,646,550 2,273,902 10/31/14 28,903 - Malaysian Ringgit JPHQ Buy 5,507,000 1,722,014 10/31/14 - (24,389 ) Swedish Krona BZWS Buy 29,978,900 3,304,152 EUR 10/31/14 - (34,339 ) Euro DBAB Sell 111,459 153,373 11/03/14 1,403 - Euro BZWS Sell 783,291 1,059,323 11/05/14 - (8,672 ) Japanese Yen CITI Sell 104,080,747 1,058,699 11/10/14 34,897 - Euro JPHQ Sell 517,652 690,258 11/12/14 - (15,557 ) Japanese Yen HSBK Sell 286,780,000 2,908,519 11/12/14 87,534 - Japanese Yen JPHQ Sell 102,242,000 1,033,896 11/13/14 28,159 - Japanese Yen MSCO Sell 245,000,000 2,465,682 11/14/14 55,641 - Euro DBAB Sell 398,651 535,875 11/17/14 - (7,689 ) Japanese Yen CITI Sell 183,499,000 1,853,151 11/17/14 48,051 - Japanese Yen SCNY Sell 103,657,300 1,045,797 11/17/14 26,108 - Euro DBAB Sell 817,802 1,101,498 11/19/14 - (13,587 ) Japanese Yen CITI Sell 733,240,000 7,339,887 11/19/14 126,818 - Japanese Yen DBAB Sell 592,373,000 5,926,100 11/19/14 98,777 - Malaysian Ringgit DBAB Buy 5,266,040 1,615,994 11/19/14 5,504 - Euro JPHQ Sell 5,056,324 6,844,301 11/20/14 - (50,082 ) Japanese Yen CITI Sell 823,639,000 8,264,489 EUR 11/20/14 162,085 - Japanese Yen HSBK Sell 154,574,000 1,550,220 EUR 11/20/14 29,625 - Japanese Yen JPHQ Sell 532,106,000 5,335,446 11/20/14 100,946 - Malaysian Ringgit HSBK Buy 3,175,000 975,123 EUR 11/20/14 2,452 - Chilean Peso DBAB Buy 1,650,520,000 2,900,228 EUR 11/28/14 47,918 - Euro DBAB Sell 820,797 1,112,180 11/28/14 - (7,012 ) Chilean Peso DBAB Buy 497,300,000 872,303 12/01/14 15,709 - Euro HSBK Sell 3,548,865 4,844,200 12/09/14 5,015 - Euro SCNY Sell 1,325,806 1,811,223 12/09/14 3,372 - Malaysian Ringgit JPHQ Buy 16,656,368 5,059,343 12/17/14 60,854 - Japanese Yen DBAB Sell 186,830,000 1,821,514 12/22/14 - (16,940 ) Japanese Yen HSBK Sell 187,120,000 1,821,545 12/22/14 - (19,764 ) Japanese Yen BZWS Sell 132,990,000 1,282,511 12/26/14 - (26,195 ) Japanese Yen CITI Sell 207,460,000 2,000,667 EUR 12/26/14 - (40,872 ) Japanese Yen GSCO Sell 69,178,000 667,027 1/08/15 - (13,816 ) Malaysian Ringgit DBAB Buy 6,824,400 2,033,916 EUR 1/08/15 61,169 - Malaysian Ringgit JPHQ Buy 3,602,500 1,075,116 1/08/15 30,848 - Malaysian Ringgit JPHQ Buy 1,937,000 578,485 1/09/15 16,137 - Chilean Peso MSCO Buy 1,432,600,000 2,597,407 1/12/15 - (49,770 ) Malaysian Ringgit JPHQ Buy 581,000 173,692 1/12/15 4,632 - Euro SCNY Sell 15,057,111 20,462,764 1/13/15 - (71,023 ) Japanese Yen CITI Sell 94,950,000 907,831 EUR 1/13/15 - (26,703 ) Euro CITI Sell 2,459,575 3,358,304 1/14/15 4,105 - Euro JPHQ Sell 3,792,783 5,184,734 1/14/15 12,399 - Japanese Yen BZWS Sell 237,550,000 2,290,656 EUR 1/15/15 - (47,445 ) Japanese Yen HSBK Sell 372,780,000 3,584,423 1/15/15 - (84,688 ) Japanese Yen JPHQ Sell 154,420,000 1,488,895 1/15/15 - (30,994 ) Japanese Yen DBAB Sell 95,240,000 921,377 1/16/15 - (16,038 ) Templeton Global Income Fund Statement of Investments, May 31, 2014 (unaudited) (continued) Japanese Yen SCNY Sell 219,020,000 2,119,771 1/16/15 - (35,969 ) Malaysian Ringgit JPHQ Buy 1,392,000 419,416 EUR 1/16/15 7,723 - Euro BZWS Sell 1,052,000 1,433,876 1/21/15 - (798 ) Euro JPHQ Sell 2,459,575 3,342,255 1/22/15 - (12,022 ) Chilean Peso DBAB Buy 1,968,980,000 3,557,326 1/23/15 - (59,591 ) Chilean Peso DBAB Buy 2,792,880,000 4,947,091 1/26/15 12,783 - Euro BZWS Sell 4,351,556 5,954,604 1/27/15 20,026 - Japanese Yen DBAB Sell 631,276,974 6,182,928 1/28/15 - (31,247 ) Japanese Yen HSBK Sell 817,266,455 7,986,109 1/28/15 - (58,913 ) Euro DBAB Sell 338,000 461,286 EUR 1/30/15 323 - Chilean Peso DBAB Buy 1,048,520,000 1,849,894 2/04/15 10,536 - Malaysian Ringgit JPHQ Buy 6,651,000 1,965,484 2/04/15 73,092 - Chilean Peso BZWS Buy 726,200,000 1,249,269 EUR 2/10/15 38,502 - Euro BZWS Sell 6,294,000 8,562,672 2/10/15 - (21,330 ) Euro CITI Sell 8,393,000 11,413,389 2/10/15 - (33,311 ) Euro HSBK Sell 7,662,000 10,421,163 2/10/15 - (28,571 ) Japanese Yen CITI Sell 152,232,000 1,499,409 2/10/15 674 - South Korean Won HSBK Buy 6,054,254,000 5,542,159 EUR 2/10/15 315,299 - Euro BZWS Sell 17,259,000 23,467,062 EUR 2/11/15 - (71,503 ) Chilean Peso MSCO Buy 1,630,490,000 2,832,679 2/12/15 58,107 - Japanese Yen GSCO Sell 110,363,000 1,080,909 2/12/15 - (5,644 ) Euro SCNY Sell 6,873,000 9,403,776 2/13/15 30,029 - Chilean Peso CITI Buy 2,019,520,000 3,532,482 2/17/15 46,292 - Chilean Peso DBAB Buy 606,970,000 1,056,335 2/17/15 19,271 - Japanese Yen GSCO Sell 85,279,140 839,651 2/18/15 6 - Japanese Yen JPHQ Sell 100,450,000 989,236 2/18/15 221 - Euro JPHQ Sell 12,428,000 17,043,946 2/19/15 93,708 - Malaysian Ringgit HSBK Buy 6,108,000 1,818,940 2/19/15 51,535 - Chilean Peso MSCO Buy 801,470,000 1,403,134 2/23/15 16,314 - Euro GSCO Sell 6,210,000 8,545,892 2/23/15 76,129 - Chilean Peso JPHQ Buy 1,128,000,000 1,976,174 2/24/15 21,382 - Japanese Yen HSBK Sell 187,760,000 1,840,387 2/24/15 - (8,377 ) Chilean Peso MSCO Buy 1,174,700,000 2,048,836 2/25/15 31,236 - Euro DBAB Sell 12,097,000 16,586,197 2/25/15 87,081 - Japanese Yen JPHQ Sell 187,900,000 1,833,869 2/25/15 - (16,294 ) Chilean Peso DBAB Buy 1,047,180,000 1,823,085 2/26/15 31,020 - Euro BZWS Sell 4,618,433 6,343,023 2/26/15 43,906 - Euro SCNY Sell 8,685,912 11,928,363 2/26/15 81,579 - Japanese Yen BZWS Sell 726,500,000 7,103,953 2/26/15 - (49,630 ) Japanese Yen SCNY Sell 696,345,000 6,815,019 2/26/15 - (41,639 ) Euro BOFA Sell 1,471,272 2,011,670 JPY 2/27/15 4,981 - Euro DBAB Sell 14,039,070 19,243,353 2/27/15 95,263 - Mexican Peso CITI Buy 62,000,000 4,553,634 2/27/15 164,382 - Mexican Peso MSCO Buy 117,000,000 8,573,941 2/27/15 329,412 - Chilean Peso DBAB Buy 1,082,945,000 1,869,080 3/03/15 47,501 - Japanese Yen JPHQ Sell 416,700,000 4,092,221 3/03/15 - (11,101 ) Japanese Yen HSBK Sell 196,900,000 1,929,446 3/04/15 - (9,486 ) Euro BZWS Sell 1,348,368 1,852,995 3/09/15 13,849 - Euro DBAB Sell 10,610,000 14,567,000 3/09/15 95,178 - Euro HSBK Sell 1,285,000 1,766,567 3/09/15 13,853 - Templeton Global Income Fund Statement of Investments, May 31, 2014 (unaudited) (continued) Japanese Yen BZWS Sell 192,016,500 1,877,756 3/09/15 - (13,192 ) Euro CITI Sell 4,817,000 6,666,848 3/10/15 96,528 - Euro MSCO Sell 3,640,000 5,041,309 3/10/15 76,400 - Chilean Peso DBAB Buy 1,135,180,000 1,929,299 3/13/15 77,951 - Euro JPHQ Sell 296,000 410,206 3/16/15 6,454 - Singapore Dollar CITI Buy 21,787,381 17,245,721 3/17/15 134,939 - Japanese Yen CITI Sell 220,552,000 2,172,626 3/19/15 424 - Japanese Yen MSCO Sell 311,200,000 3,082,104 3/19/15 17,115 - Chilean Peso JPHQ Buy 670,400,000 1,137,235 3/20/15 47,448 - Japanese Yen BZWS Sell 125,158,380 1,226,562 EUR 3/25/15 - (6,197 ) Malaysian Ringgit HSBK Buy 1,130,000 336,530 EUR 3/31/15 8,629 - Euro HSBK Sell 7,909,000 10,903,941 4/10/15 114,583 - Malaysian Ringgit HSBK Buy 1,130,000 339,288 4/10/15 5,647 - Euro SCNY Sell 3,955,000 5,466,720 4/13/15 71,282 - Euro JPHQ Sell 3,144,000 4,357,741 4/14/15 68,654 - Japanese Yen CITI Sell 146,000,000 1,442,310 4/15/15 3,934 - Euro HSBK Sell 4,695,000 6,519,524 4/16/15 114,481 - Mexican Peso CITI Buy 21,365,740 1,583,234 4/16/15 35,900 - Malaysian Ringgit JPHQ Buy 19,607,841 5,930,090 4/21/15 51,005 - Euro BZWS Sell 4,026,945 5,583,198 4/30/15 89,167 - Euro SCNY Sell 6,683,000 9,248,336 4/30/15 130,604 - Euro BZWS Sell 4,107,651 5,692,629 5/05/15 88,356 - Chilean Peso MSCO Buy 730,900,000 1,247,483 5/11/15 38,204 - Japanese Yen CITI Sell 152,233,000 1,503,209 5/12/15 2,976 - Euro GSCO Sell 560,000 771,680 5/13/15 7,615 - Japanese Yen GSCO Sell 203,561,000 2,005,330 5/13/15 - (755 ) Japanese Yen SCNY Sell 152,158,000 1,500,276 5/13/15 766 - Euro GSCO Sell 1,688,000 2,325,119 5/14/15 21,998 - Japanese Yen CITI Sell 152,157,000 1,496,886 5/14/15 - (2,631 ) Japanese Yen BOFA Sell 705,633,500 6,950,000 5/18/15 - (4,374 ) Japanese Yen BOFA Sell 704,526,000 6,960,000 5/19/15 16,465 - Japanese Yen BZWS Sell 706,440,000 6,960,000 5/19/15 - (2,400 ) Japanese Yen CITI Sell 705,604,100 6,960,000 5/19/15 5,840 - Japanese Yen HSBK Sell 707,007,200 6,960,000 5/19/15 - (7,990 ) Chilean Peso MSCO Buy 2,278,980,000 4,009,465 5/22/15 - (4,510 ) Mexican Peso JPHQ Buy 39,025,000 2,940,179 5/28/15 6,524 - Euro GSCO Sell 454,000 617,751 6/01/15 - (1,745 ) Unrealized appreciation (depreciation) 14,232,501 (7,653,248 ) Net unrealized appreciation (depreciation) $ 6,579,253 a May be comprised of multiple contracts using the same currency and settlement date. *In U.S. dollars unless otherwise indicated. Templeton Global Income Fund Statement of Investments, May 31, 2014 (unaudited) (continued) At May 31, 2014, the Fund had the following forward interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty / Expiration Notional Unrealized Unrealized Description Exchange Date Amount Appreciation Depreciation OTC Swaps Receive 3-month USD BBA LIBOR Pay Fixed rate 3.558% JPHQ 3/04/21 $ 1,160,000 $ - $ (120,943 ) Receive 3-month USD BBA LIBOR Pay Fixed rate 3.523% DBAB 3/28/21 3,970,000 - (395,609 ) Receive 3-month USD BBA LIBOR Pay Fixed rate 4.215% JPHQ 1/11/41 3,030,000 - (568,689 ) Receive 3-month USD BBA LIBOR Pay Fixed rate 4.347% CITI 2/25/41 6,980,000 - (1,455,333 ) Receive 3-month USD BBA LIBOR Pay Fixed rate 4.349% JPHQ 2/25/41 6,980,000 - (1,458,862 ) Receive 3-month USD BBA LIBOR Pay Fixed rate 4.320% JPHQ 2/28/41 5,230,000 - (1,069,557 ) Receive 3-month USD BBA LIBOR Pay Fixed rate 4.299% JPHQ 3/01/41 1,740,000 - (344,618 ) Net unrealized appreciation (depreciation) $ (5,413,611 ) A BBREVIATIONS Counterparty BOFA - Bank of America Corp. BZWS - Barclays Bank PLC CITI - Citibank,N.A. DBAB - Deutsche Bank AG GSCO - Goldman Sachs Group, Inc. HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase N.A. MSCO - Morgan Stanley and Co. Inc. SCNY - Standard Chartered Bank UBSW - UBS AG Currency BRL - Brazilian Real EUR - Euro HUF - Hungarian Forint IDR - Indonesian Rupiah JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PEN - Peruvian Nuevo Sol PHP - Philippine Peso PLN - Polish Zloty SEK - Swedish Krona SGD - Singapore Dollar Selected Portfolio FRN - Floating Rate Note Templeton Global Income Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Income Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Fund’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing net asset value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Fund’s pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Fund’s net benefit or obligation under the derivative contract, as measured by the fair market value of the contract, is included in net assets. Derivatives listed on an exchange are valued at the official closing price of the day. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund, if any, is held in segregated accounts with the fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Fund’s investment objectives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional principal amount. These agreements may be privately negotiated in the over-the-counter market (“OTC interest rate swaps”) or may be executed on a registered exchange (“centrally cleared interest rate swaps”). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. 4. INCOME TAXES At May 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 1,071,201,528 Unrealized appreciation $ 75,593,699 Unrealized depreciation (17,808,678 ) Net unrealized appreciation (depreciation) $ 57,785,021 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2014, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Foreign Government and Agency Securities a $ - $ 983,230,344 $ - $ 983,230,344 Short Term Investments 91,606,226 54,149,979 - 145,756,205 Total Investments in Securities $ 91,606,226 $ 1,037,380,323 $ - $ 1,128,986,549 Other Financial Instruments Forw ard Exchange Contracts $ - $ 14,232,501 $ - $ 14,232,501 Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ 7,653,248 $ - $ 7,653,248 Sw ap Contracts - 5,413,611 - 5,413,611 Total Other Financial Instruments $ - $ 13,066,859 $ - $ 13,066,859 a For detailed categories, see the accompanying Statement of Investments. 6. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Income Fund By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 28, 2014 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date July 28, 2014
